             Case 1:18-cv-00250-SPB Document 34 Filed 10/30/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 U.S. EQUAL EMPLOYMENT
 OPPORTUNITY COMMISSION,

                  Plaintiff,
                                                    Case No. 1:18-cv-250-SPB
         v.
                                                    Hon. Susan Paradise Baxter
 ADECCO USA, INC.,

                  Defendant.


                   JOINT MOTION FOR ENTRY OF CONSENT DECREE

        Plaintiff U.S. Equal Employment Opportunity Commission (“EEOC”) and Defendant

Adecco USA, Inc. (“Defendant”), respectfully move the Court for approval and entry of the at-

tached Consent Decree (Exhibit 1). In support of the Motion, the parties state as follows:

        1.       EEOC and Defendant have negotiated the attached Consent Decree as a resolution

of EEOC’s claims in the above-captioned case.

        2.       EEOC and Defendant believe that the terms of this Consent Decree are adequate,

fair, reasonable, equitable, and just.

        3.       EEOC and Defendant believe that the Consent Decree conforms with the Federal

Rules of Civil Procedure and is not in derogation of the rights or privileges of any person. The

entry of this Consent Decree will further the objectives of the Americans with Disabilities Act of

1990, as amended, and will be in the best interests of the parties, those for whom EEOC seeks

relief, and the public.




                                                1
Case 1:18-cv-00250-SPB Document 34 Filed 10/30/19 Page 2 of 3



                           Respectfully submitted,

                           U.S. EQUAL EMPLOYMENT
                           OPPORTUNITY COMMISSION

                           /s/ Gregory A. Murray
                           GREGORY A. MURRAY
                           SENIOR TRIAL ATTORNEY
                           Pa. I.D. No. 316144
                           EEOC – Pittsburgh Area Office
                           William S. Moorhead Federal Building
                           1000 Liberty Avenue, Suite 1112
                           Pittsburgh, PA 15222
                           Phone: 412-588-6907
                           Fax: 412-395-5749
                           Email: gregory.murray@eeoc.gov

                           Counsel for Plaintiff U.S. Equal Employment
                           Opportunity Commission

                           ADECCO USA, INC.

                           /s/ Jennifer G. Betts
                           Jennifer G. Betts
                           Ogletree Deakins Nash Smoak & Stewart
                           One PPG Place, Suite 1900
                           Pittsburgh, PA 15222
                           Phone: 412-246-0153
                           Fax: 412-232-1799
                           jennifer.betts@ogletreedeakins.com

                           Counsel for Defendant Adecco USA, Inc.




                              2
          Case 1:18-cv-00250-SPB Document 34 Filed 10/30/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 30, 2019, I electronically filed the foregoing Joint Motion

for Entry of Consent Decree with the Clerk of the Court using the CM/ECF system, which will

send notification of such filing to all counsel of record.



                                               /s/ Gregory A. Murray
                                               GREGORY A. MURRAY
                                               SENIOR TRIAL ATTORNEY
                                               Pa. I.D. No. 316144
                                               EEOC – Pittsburgh Area Office
                                               William S. Moorhead Federal Building
                                               1000 Liberty Avenue, Suite 1112
                                               Pittsburgh, PA 15222
                                               Phone: 412-588-6907
                                               Fax: 412-395-5749
                                               Email: gregory.murray@eeoc.gov

                                               Counsel for Plaintiff U.S. Equal Employment
                                               Opportunity Commission
